Carley, Judge,
dissenting.
I respectfully dissent from the majority’s conclusion that this case must be “remanded to the State Board of Workers’ Compensa*544tion with direction that it make findings of fact in accordance with OCGA § 34-9-102 (f).” I believe that the findings of fact made by the full Board as set forth on pages 541 and 542 of the majority opinion fully and completely comply with the requirements of OCGA § 34-9-102 (f). West Point Pepperell v. Adams, 152 Ga. App. 3 (1) (262 SE2d 212) (1979); Union Carbide Corp. v. Coffman, 158 Ga. App. 360 (1) (280 SE2d 140) (1981). I would affirm the superior court’s affirmance of the full Board and, therefore, I respectfully dissent.
Decided June 30, 1986.
Andrew J. Hamilton, Gwendolyn R. Tyre, for appellant.
Jeffrey R. Berry, for appellee.
I am authorized to state that Chief Judge Banke and Presiding Judge Birdsong join in this dissent.